By the Court, Niles, J.:
The notice inviting sealed proposals was posted on the 4th of August, 1868, and after the opening of the office of the Superintendent of Public Streets on that day, and contained the announcement that no bids would be received after August 8, 1858, at 4 o’clock p. m. In accordance with our construction of the statute in Himmelmann v. Cahn, ante p. 285, this was not a posting for the full period of five days, as required by law.
Judgment affirmed.
Mr. Justice Rhodes dissented.